                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:19-CR-150-D



UNITED STATES OF AMERICA                    )
                                            )
                v.                          )                      ORDER
                                            )
HERBERT ANTHONY SLOAN,                      )
                                            )
                           Defendant.       )


       The court will hold a hearing on the defendant's motion to suppress [D.E. 32] on Wednesday,

September 23, 2020, at 1:00 p.m. in courtroom one ofthe Terry Sanford Federal Building, 310 New

Bern Avenue, Raleigh, North Carolina.

       SO ORDERED. This _I_! day of September 2020.




                                                      JSC.DEVERill
                                                      United States District Judge




           Case 7:19-cr-00150-D Document 42 Filed 09/11/20 Page 1 of 1
